Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kory Christensen on 7/21/2022.

The application has been amended as follows: 


2. 	A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, are configured to cause the processor to perform operations comprising: retrieving a list of patients; selectively displaying the list of patients; receiving a selection of a patient from the patient list; automatically selecting, from a plurality of available telepresence robots, a telepresence robot that can reach the selected patient without traveling through one or more areas indicated as undesirable within a healthcare facility, wherein automatically selecting includes not selecting another telepresence robot that must travel through the one or more undesirable areas; communicatively connecting an electronic device to the selected telepresence robot; displaying a live video feed from a camera of the telepresence robot in a video panel on an electronic display of the electronic device; and updating the live video feed as the telepresence robot moves to the selected patient.


15. 	A telepresence system comprising: a plurality of telepresence robots; and a portable electronic device configured to: retrieve a list of patients; selectively displaying the list of patients; receive a user selection of a patient from the patient list; automatically select, from a plurality of available telepresence robots, a telepresence robot that is capable of reaching the selected patient without traveling through one or more areas indicated as undesirable within a healthcare facility, wherein automatically selecting includes not selecting another telepresence robot that must travel through the one or more undesirable areas;  communicatively connect to the automatically selected telepresence robot; display a live video feed from a camera of the telepresence robot in a video panel on an electronic display of the portable electronic device; and update the live video feed as the telepresence robot moves to the selected patient.

Allowable Subject Matter
2.	Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 2, 15, 21 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest non-transitory computer-readable storage medium storing instructions that, when executed by a processor, are configured to cause the processor to perform operations comprising: retrieving a list of patients; selectively displaying the list of patients; receiving a selection of a patient from the patient list; automatically selecting, from a plurality of available telepresence robots, a telepresence robot that can reach the selected patient without traveling through one or more areas indicated as undesirable within a healthcare facility, wherein automatically selecting includes not selecting another telepresence robot that must travel through the one or more undesirable areas; communicatively connecting an electronic device to the selected telepresence robot; displaying a live video feed from a camera of the telepresence robot in a video panel on an electronic display of the electronic device; and updating the live video feed as the telepresence robot moves to the selected patient, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The final rejection (07/07/2022) addressed the previous set of claims with regards to the combined teaches of Sutherland (WO 2012/061932), Cannon (US 2010/0287006), Levis (US 2006/0235739) and Rakshit (US 2013/0304301). Those references describe, teach and suggest a system being able to provide a telepresence’s robot with live video feed and process that feed from a remote station. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of Sutherland, Cannon, Levis and Rakshit. Those references do not describe, teach or suggest the concepts of retrieving a list of patients; selectively displaying the list of patients; receiving a selection of a patient from the patient list; automatically selecting, from a plurality of available telepresence robots, a telepresence robot that can reach the selected patient without traveling through one or more areas indicated as undesirable within a healthcare facility, wherein automatically selecting includes not selecting another telepresence robot that must travel through the one or more undesirable areas; communicatively connecting an electronic device to the selected telepresence robot; displaying a live video feed from a camera of the telepresence robot in a video panel on an electronic display of the electronic device; and updating the live video feed as the telepresence robot moves to the selected patient. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


      Citation of Prior Art
3.	In view of (WO 2012/061932), Sutherland discloses a telepresence robot that  includes a series of connectible modules. This structure allows for advantages in manufacturing and allows updating and simplified reconfiguration. Preferably the design provides a mobile platform that utilizes existing computer devices to simplify communication. The robot is a re-configurable virtual presence robotic system designed for mass adoption by leveraging existing mass produced ubiquitous consumer electronics devices through a series of standardized components, interfaces, and services which enable it to be fine-tuned for a broad range of customer applications including, for example, personal telepresence communications, remote monitoring, virtual health care, distance learning, virtual field trips and shopping experiences. The robots hardware components are remountable sub-assemblies or modules including any one of: (a) an interchangeable head attachment apparatus supporting and augmenting numerous mass-market consumer electronics display/microphones/cameras/tablet/smartphone devices which enables the telepresence system to be easily updated with more powerful processing and sensing capabilities and new algorithms as new consumer devices and platforms are released and upgraded, (b) an omni-wheeled base with motors, batteries and sensors, capable of moving safely, and virtually silently in any direction and providing embedded processing, electrical power, wireless, USB, and I2C bus connectivity to other sub-assemblies and components therein, and (c) a mid-section module typically incorporating an embedded laser pointer and a 360 degree 2D or 3D camera apparatus, (see fig. 10, page 24, line 27, page 25, line 3). 

In view of (US 2013/0304301), Rakshit discloses a system that involves receiving data signals from sensors through a sensor network by a computer, where each sensor is assigned with a physical location. A determination is made to check whether signal strength of the data signals received from the sensors is out of a threshold value range due to an environmental condition. An optimal route is determined from a current location of an electronic cleaning device to the physical locations of the sensors assigned with the data signals that experience the signal strength out of the threshold value range. This enables determining the optimal route from the current location of the electronic cleaning device to the physical locations of the sensors assigned with the data signals that experience the signal strength out of the threshold value range such that the cleaning device eliminates an environmental condition by restoring the surrounding area to a level of desired predetermined conditions, and hence allowing the cleaning device to cover whole area desired to be cleaned (see fig. 4, abstract, ¶ 0012-0019).

In view of (US 2010/0287006), Cannon discloses a system that involves providing data feeds from medical devices associated with patients to computing devices associated with clinicians. A computing device for each of a number of clinicians is registered as being associated with the clinician. An identification of a patient is received. A list of medical devices related to the patient is retrieved. An identification of a number of clinicians is received. The medical devices are associated with the computing devices of the clinicians. Data feeds are provided to the computing devices from the medical devices. The system provide for associating a patient and a medical device to one another, and for associating a medical device and an order to one another. Initially, a medical device may be any device, stationary or otherwise, that may be used to treat a patient in a hospital, doctor's office, etc. Some medical devices may be capable of being associated with orders, and others may not, such as a patient's bed, monitors, ventilators, etc. Orders are typically given or made by clinicians who are authorized to give such orders, and may vary depending on the patient, or by type of device required, if any, to carry out a particular order. Once a patient and device have been associated, data from that device may be continuously received until the patient and device are disassociated. For instance, a clinician or other user may choose to disassociate an existing association. This may be done in many ways, including scanning or otherwise identifying the patient and device, and selecting a disassociate button located on the screen display. In embodiments, checkboxes are displayed near each device identification to allow for a user to quickly select and disassociate a particular device from the patient who is identified on that screen display. In another instance, an indication that the first medical device is offline, or is no longer connected to the bus, for example, may be received, which also may disassociate the device from the patient. Additionally, in yet another instance, an override caused by the association of another patient to a device may automatically cause a disassociation event to occur. When an indication is received to associate a patient with a medical device that is already associated to another patient, an alert may be provided to a user by way of a dialog box or other alert mechanism, which may allow the user to choose whether an override of the existing association should occur (see fig. 3-5, 26, ¶ 0054-0059, 0076-0082, 0141-0144).

In view of (US 2006/0235739), Levis discloses a system that involves receiving update data comprising a record wirelessly received at a portable computing device. The update data is processed using a microprocessor to identify the address data in the record. An address portion is included in another record that is associated with a service stop. The address data in the former record is associated with the latter record. The former record is added to a dispatch plan for producing an updated dispatch plan, where the updated dispatch plan is stored in a memory. The record is added to the dispatch plan for producing the updated dispatch plan, where the updated dispatch plan is stored in the memory, thus dynamically updating the dispatch plan based upon detection of various types of conditions (see fig. 2, ¶ 0051-0052).

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651